                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                             CASE NO. 3:16-cv-00695-FDW


 BARONIUS PRESS, LTD.,                            )
                                                  )
         Plaintiff,                               )      DEFENDANT’S MOTION FOR
                                                  )   EXTENSION OF TIME TO RESPOND
                                                      TO PLAINTIFF’S SECOND AMENDED
 v.                                               )
                                                           VERIFIED COMPLAINT
                                                  )
 SAINT BENEDICT PRESS LLC,                        )
                                                  )
         Defendant.                               )



       Defendant Saint Benedict Press, LLC, pursuant to Rule 6 of the Federal Rules of Civil

Procedure and this Court’s Standing Order Governing Civil Case Management, respectfully

moves the Court for an extension of time of thirty (30) days, up to and including December 28,

2018, within which to respond to Plaintiff’s Second Amended Verified Complaint which was

filed November 14, 2018. In support of this motion, Defendant shows the following:

       1.       Defendant’s response to Plaintiff’s Second Amended Verified Complaint is due

November 28, 2018, and Defendant’s time within which to respond has not expired.

       2.       As Plaintiff has informed the Court on more than one occasion, “this case

concerns [a] complex copyright infringement matter with very little case law on point involving

a restored religious work where discovery is taking the Parties back more than a half century in

time.” (Doc. No. 31, pp. 1-2; See Doc. No. 37, p. 7). Defendant agrees with Plaintiff’s

categorization of this case in that it involves: (1) a seldom litigated statute, 17 U.S.C. § 104A of

the Copyright Act, known as the Restoration Act, (2) claims under the Digital Millennium




                                                  1
      Case 3:16-cv-00695-FDW-DCK Document 95 Filed 11/19/18 Page 1 of 4
Copyright Act, 17 U.S.C. § 1202, which raise legal issues for which there is limited legal

precedent, and (3) a factual background dating back more than five decades.

       3.      Prior to the November 14, 2018 filing of the Second Amended Verified

Complaint, Plaintiff’s First Amended Verified Complaint asserted a single claim of copyright

infringement involving a single work, Fundamentals of Catholic Dogma.

       4.      Plaintiff’s Second Amended Verified Complaint adds 18 new claims for relief:

copyright infringement claims related to 12 additional works, three claims under the Digital

Millennium Copyright Act, and three claims for unfair and deceptive trade practices pursuant to

N.C.G.S. §75-1.1.

       5.      In order to respond to the allegations in the 354-paragraph Second Amended

Verified Complaint, which is 287 paragraphs and 159 pages longer than Plaintiff’s First

Amended Verified Complaint (Doc. No. 16), Defendant requires additional time to investigate

properly and respond to Plaintiff’s allegations.

       6.      Conor Gallagher, Defendant’s Publisher, who has the most knowledge regarding

the factual allegations asserted by Plaintiff in the Second Amended Verified Complaint, will be

on a long-planned trip from November 25 to December 1, 2018 to inspect printing presses in

Ohio and Michigan and to participate in a family vacation for part of that time. He will be

unavailable to meet with Defendant’s counsel to assist with Defendant’s response to the Second

Amended Verified Complaint during that November 25 to December 1 time period.

       7.      For all of these reasons, Defendant respectfully submits that there is good cause

for the Court to grant Defendant’s motion to extend its time to prepare and file its response to the

Second Amended Verified Complaint.




                                                   2
      Case 3:16-cv-00695-FDW-DCK Document 95 Filed 11/19/18 Page 2 of 4
         8.     Pursuant to Local Rule 7.1(B), Defendant has conferred with opposing counsel,

and opposing counsel has consented to the extension of time.

         9.     This motion is filed in good faith for the reasons stated and not for purposes of

delay.

         WHEREFORE, Defendant Saint Benedict Press respectfully requests that its motion for a

thirty (30) day extension of time to serve and file its Answer or otherwise respond to the Second

Amended Verified Complaint be granted up to and including the 28th day of December, 2018.

         This the 19th day of November, 2018.

                                                      /s/ Jonathan E. Buchan
                                                      Jonathan E. Buchan, N.C. State Bar No. 8205
                                                      Natalie D. Potter, N.C. State Bar No. 34574
                                                      Attorneys for Defendant
                                                      Essex Richards, PA
                                                      1701 South Blvd.
                                                      Charlotte, NC 28203
                                                      Telephone: (704) 377-4300
                                                      Fax: (704) 372-1357
                                                      Email: jbuchan@essexrichards.com
                                                      Email: npotter@essexrichard.com




                                                  3
         Case 3:16-cv-00695-FDW-DCK Document 95 Filed 11/19/18 Page 3 of 4
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Defendant’s Motion for Extension of Time to

Respond to Plaintiff’s Second Amended Verified Complaint was served upon Plaintiff by

providing a copy thereof by email and U.S. Mail to:

                                    Mark W. Ishman
                                    Ishman Law Firm, P.C.
                                    mishman@ishmanlaw.com
                                    Attorney for Plaintiff

                                    Kristin G. Garris
                                    Tannenbaum Helpern Syracuse & Hirschtritt, LLP
                                    garris@thsh.com
                                    Attorney for Plaintiff

                                    A. Bikash Roy
                                    Bikashroy02@gmail.com
                                    Attorney for Plaintiff



       This the 19th of November, 2018.



                                                   /s/ Jonathan E. Buchan
                                                   Jonathan E. Buchan, N.C. State Bar No. 8205
                                                   Natalie D. Potter, N.C. State Bar No. 34574
                                                   Attorneys for Defendant
                                                   Essex Richards, P.A.
                                                   1701 South Blvd.
                                                   Charlotte, NC 28203
                                                   Telephone: (704) 377-4300
                                                   Fax: (704) 372-1357
                                                   Email: jbuchan@essexrichards.com
                                                   Email: npotter@essexrichards.com




                                               4
      Case 3:16-cv-00695-FDW-DCK Document 95 Filed 11/19/18 Page 4 of 4
